Citation Nr: 0513499	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  92-02 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for porphyria cutanea 
tarda as a result of exposure to herbicides. 
 
2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) currently evaluated as 70 percent 
disabling. 
 
3.  Entitlement to specially adapted housing or special home 
adaptation grant. 
 
4.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment. 
 
5.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or for being housebound.  



WITNESSES AT HEARINGS ON APPEAL

Appellant and G.M.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The appellant served on active duty from November 1965 until 
August 1969.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) initially on appeal 
from a February 1991 rating decision of the Regional Office 
(RO) in Buffalo, New York that denied an evaluation in excess 
of 70 percent for the service-connected psychiatric disorder.  
The veteran subsequently moved to within the jurisdictions of 
VAROs in Reno, Nevada, Los Angeles, California, Albuquerque, 
New Mexico, and most recently, Denver, Colorado, from which 
his appeal continues.  

A rating determination in May 1995 denied service connection 
for porphyria cutanea tarda.  Entitlement to automobile and 
adaptive equipment or adaptive equipment only, and specially 
adapted housing or special home adaptation grant was denied 
by rating action dated in March 1996.  A rating decision of 
July 1997 denied entitlement to special monthly compensation 
based on the need for regular aid and attendance or being 
housebound.  Special monthly compensation based on loss of 
use of one of both upper extremities was denied by rating 
action dated in April 2000. 

This case was remanded by decisions of the Board dated in 
October 1992 and January 1998.

The veteran was afforded personal hearings before the 
undersigned Member of the Board sitting at Buffalo, New York 
and Denver, Colorado in March 1992 and May 2004, 
respectively, and before another Member of the Board sitting 
at Las Vegas, Nevada in August 1997.  The transcripts are of 
record.  

At the time of his most recent hearing before the Board, in 
May 2004, a prehearing conference was held, at which time the 
veteran agreed that the issues properly before the Board for 
appellate review were as listed on the cover page of this 
decision.  However, he made reference to a number of other 
issues, the majority of which have been considered and denied 
by various ROs in the past and which have become final.  
Specifically he again raised the issue of compensation under 
the provisions of 38 U.S.C.A. 1151 for the residuals of 
injuries sustained in a fall from a wheelchair, to include 
involvement of his spine, leg, bowel and bladder.  The 
veteran should be advised of the need to submit new and 
material evidence to reopen such claim.

The veteran raised the issue of permanency of his total 
rating; however the record reflects that such has been 
conceded by the RO and the veteran was so advised in April 
2000.  

During the personal hearing in May 2004, the veteran again 
raised the issue of service connection for vision impairment 
and neuropathy due to service-connected diabetes.  Such has 
been raised in the past and denied.  Nonetheless, in view of 
the recent grant of service connection for diabetes, these 
issues are referred to the RO for appropriate consideration.  
Referred to the RO as well is the issue of entitlement to 
additional compensation under the provisions of 38 U.S.C.A. 
§ 1160, relating to special consideration for certain cases 
of loss of paired organs or extremities.

After a review of the record, the issues of entitlement to 
adapted housing or special home adaptation grant, entitlement 
to automobile and adaptive equipment or for adaptive 
equipment, and entitlement to special monthly compensation 
based on the need for regular aid and attendance or for being 
housebound are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC and will be 
addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  All notification and development action needed to 
adjudicate the claim on appeal with respect to the issues of 
service connection for porphyria cutanea tarda and increased 
rating for PTSD has been accomplished.  

2.  The veteran's exposure to Agent Orange may be presumed.

3.  Porphyria cutanea tarda was diagnosed many years after 
discharge from service.

4.  There is competent clinical evidence against a finding 
that the veteran's porphyria cutanea tarda is related to 
herbicide exposure in service, or is otherwise the result of 
disease or injury in service.  

5.  PTSD is manifested by chronic anxiety, depression, sleep 
disturbance with nightmares, anger, intrusive thoughts, 
survivor's guilt, flashbacks, irritability, increased 
difficulty interacting with others and social withdrawal and 
isolation; these symptoms represent no more than occupational 
and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  Porphyria cutanea tarda was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5103A, 5107 (West 2002 & Supp. 2004); 38 C.F.R. §§ 3.307, 
3.309 (2004).

2.  The criteria for an evaluation in excess of 70 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2004); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.130, Diagnostic Code 9411 (2004); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2004).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2004); 38 C.F.R. 
§ 3.102 (2004).  They also include an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West 2002 & Supp. 2004); 38 C.F.R. § 3.159(b) (2004).  In 
addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2004); 38 C.F.R. 
§ 3.159(c) (2004).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all required notification and development actions have been 
accomplished with respect to the claims of service connection 
for porphyria cutanea tarda and an increased rating for PTSD.  
As evidenced by the May 1991 and June 1995 statements of the 
case and the May 1995, July 1998, April 2000, and May 2003 
supplemental statements of the case, the appellant has been 
notified of the law and regulations governing entitlement to 
the benefits he seeks, the evidence which would substantiate 
his claims, and the evidence which has been considered in 
connection with his appeal.  

Moreover, the Board also finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159).  In a letter to the veteran dated in July 
2003, the RO informed him of what the evidence had to show to 
establish entitlement to service connection for porphyria 
cutanea tarda and entitlement to an increased rating PTSD, 
what medical and other evidence the RO needed from him, what 
information or evidence the appellant could provide in 
support of the claim, and what evidence VA would try to 
obtain for him.  The July 2003 letter invited him to submit 
relevant lay and medical evidence, and thereby put him on 
notice to submit relevant evidence in his possession.  38 
C.F.R. § 3.159(b).

In Pelegrini v. Principi, 18 Vet. App. 112, (2004) (Pelegrini 
II), the United States Court of Appeals for Veterans Claims 
(Court) essentially held that VA must provide notice "upon 
receipt" and "when" a substantially complete application 
for benefits is received.  This mandates that notice precede 
an initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
recognized, however, that where the notice was not required 
at the time of the initial agency of original jurisdiction 
(AOJ) decision, as is the situation in the appellant's case, 
the AOJ did not err in not providing such notice specifically 
complying with section 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 because an initial AOJ adjudication had already 
occurred.  In such a case, it was sufficient for the Board to 
ensure that proper notice was given.  Pelegrini v. Principi, 
120, 122-4.

In Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VCAA required notice should generally be 
provided prior to the initial denial.  The Court went on to 
say that its decision was not meant to invalidate any 
existing decision made prior to such notice, and that VA 
would satisfy the VCAA notice requirements by ensuring that 
the proper notice was ultimately provided, or by providing an 
analysis as to why the claimant was not prejudiced by the 
absence of such notice.  Id, at 120, 122-4.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2004) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

The Board finds that all necessary development has been 
accomplished.  VA has made reasonable and appropriate efforts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claims as evidenced by scheduling him for 
multiple VA psychiatric examinations over the years.  See 
38 U.S.C.A. § 5103A(d).  He has been afforded at least three 
Travel Board hearings since the inception of the claims.  The 
case was remanded by Board decisions in October 1992 and 
January 1998.  Extensive private medical data have been 
submitted and voluminous VA clinical records notes have been 
requested and associated with the claims folder.  Under these 
circumstances, the Board finds that further assistance is not 
required at this time.  38 U.S.C.A. § 5103A(a)(2).  These 
claims are ready to be considered on the merits.

1.  Service connection for porphyria cutanea tarda

The appellant contends that he was exposed to herbicide 
agents, to include Agent Orange, during his military service 
in Vietnam, and that he now has porphyria cutanea tarda as a 
result therefor for which service connection should be 
granted.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in wartime 
service.  38 U.S.C.A. § 1110.  Such a determination requires 
a finding of a current disability that is related to an 
injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 310 (1993); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, which, 
among other things, provides a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era (reversing the holding in McCartt v. West, 12 
Vet. App. 164 (1999) which required that the veteran have a 
presumptive disease before exposure was presumed).  As the 
new provision is liberalizing, it is applicable to the issue 
on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

Factual Background

The appellant's DD-214 indicates that he served in Vietnam.

The service medical records reflect that the veteran was seen 
in July 1966 for a rash on his back diagnosed as 
folliculitis.  Upon examination in August 1969 for release 
from active duty, the skin was evaluated as normal and no 
pertinent defects were recorded.  

The post service record shows that the appellant was afforded 
a number of VA examinations over the years beginning in 
January 1973 for matters not pertinent to this appeal.  He 
did not indicate that he had skin problems on any of those 
occasions.  The veteran was hospitalized in December 1978 
where his skin was observed to be warm and dry.  No 
abnormality was reported.  On VA examination in March 1980, 
he listed various physical symptoms that required attention, 
but did not indicate that his skin was a problem.  No skin 
lesions were noted upon examination of the skin on VA 
physical examination in November 1981.

The veteran was hospitalized at a VA facility in January 1983 
for conditions not pertinent to this claim and was observed 
to have hypopigmented lesions on the legs for which a 
provisional diagnosis of neurogenic excoriations was 
rendered.  VA outpatient clinic notes dated in March 1984 
shown skin complaints diagnosed as generalized dermatitis and 
folliculitis.  The appellant was seen in February 1986 and on 
ensuing consultation the following April where multiple skin 
problems were observed that were diagnosed as mummular 
eczema, post inflammatory heme deposition, fungal 
intertriginous rash and rash of unclear etiology.  A punch 
biopsy was performed in September 1988, where it was noted 
that the findings favored a diagnosis of porphyria cutanea 
tarda.  Subsequent VA and private clinical records refer to 
continuing treatment for skin symptomatology primarily 
diagnosed as porphyria cutanea tarda.  

The appellant was afforded a personal hearing on appeal in 
August 1997 and testified that he was exposed to dioxin in 
Vietnam and in Thailand during the Vietnam War, and was 
treated for skin disorders during and after service.  He 
stated that his doctors had told him that they did not have 
the capability or means earlier to test the tissue samples 
before the one performed in 1988 diagnosing porphyria cutanea 
tarda.  He related that prior to the diagnosis of such, he 
had numerous tumors and skin lesions.  The appellant said 
that his doctors told him that those skin problems were 
related to Agent Orange exposure, but that they could not 
write this in the record.

The veteran was afforded a VA examination in October 1999.  
The examiner stated at the outset that he was the 
environmental physician at that VA facility, and was assigned 
oversight responsibility for evaluations of veterans claiming 
Agent Orange disorders.  It was noted that the seven-volume 
claims folder was reviewed, and medical history pertinent to 
claim were reported, including an account of substance abuse 
in the past.  It was noted that the earliest observed 
reference to porphyria cutanea tarda was in 1989.  Following 
review and examination, a diagnosis of documented porphyria 
cutanea tarda was rendered.  The examiner opined that the 
veteran's porphyria cutanea tarda was almost certainly a 
result of his alcohol and drug abuse, and that it was far 
less likely than not that the condition arose from any 
exposure to chlorinated dioxin contaminants or herbicide 
mixtures utilized in Southeast Asia as defoliants.  It was 
noted that treatments for earlier skin problems were for 
conditions other than porphyria cutanea tarda.  

The examiner stated that the veteran did not meet the 10 
percent disability presumption criteria within one year of 
cessation of exposure to herbicides for service connection 
for porphyria cutanea tarda, and that there was no acceptable 
scientific basis for VA to grant service connection for such.  
The examiner further added that alcohol was a recognized 
accelerant or "unmasker" for porphyria cutanea tarda, and 
could cause damage by promoting iron absorption as well as by 
stimulation of hepatic heme and prophyrin synthesis. 

The appellant testified upon personal hearing on appeal in 
May 2004 that he always had rashes after service, that 
porphyria cutanea tarda was diagnosed as early as 1972, and 
was confirmed by testing in 1980s.  He stated that the 
earlier records of such had been lost

Legal Analysis

The veteran is shown to have served in the Republic of 
Vietnam during the Vietnam era and is entitled to a 
presumption of exposure to herbicide agents, whether or not 
he has a disease listed at 38 C.F.R. § 3.309(e).  See the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  The condition for 
which service connection is sought, porphyria cutanea tarda 
is one of the diseases listed under 38 C.F.R. § 3.309(e) for 
which service connection may be presumed as a consequence of 
exposure to Agent Orange under 38 U.S.C.A. § 1116 and 38 
C.F.R. §§ 3.307 and 3.309.  

The evidence in this instance reflects, however, that 
although the veteran has had documented porphyria cutanea 
tarda for many years, it is not demonstrated that the 
disability developed within one year of his last presumed 
exposure to an herbicide.  The service medical records show 
that he was treated for a skin complaints diagnosed as 
folliculitis on one occasion during service.  The evidence 
indicates that the appellant came into the VA medical system 
relatively soon after his discharge from active duty and did 
not seek treatment for any skin symptoms until the early to 
mid 1980s.  A finding of porphyria cutanea tarda is not 
demonstrated until at least 1988, when the results of a VA 
punch biopsy were found to favor this diagnosis over a 
similar condition.  Thus, it is clear that porphyria cutanea 
tarda was not shown in service or manifested to a degree of 
10 percent within one year of last exposure to an herbicide.  
Therefore, service connection for such may not be granted on 
a direct or presumptive basis.  See 38 U.S.C.A. 1101, 1110, 
1112, 1113; § 38 C.F.R. § 3.307, 3.309.  The Board points out 
that even if porphyria cutanea tarda was initially diagnosed 
in 1972, as the veteran testified upon personal hearing in 
May 2004, this is still outside of the one-year presumptive 
period for a grant of service connection for this disability.  

The Board would also note, however, that notwithstanding the 
presumptive provisions noted above, service connection for a 
disability based on herbicide exposure also may be 
established by showing that a disorder resulting in 
disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 
38 U.S.C.A. §§ 1113(b) and 1116 (West 2004), and 38 C.F.R. 
§ 3.303.  In this case, however, the veteran is unable to 
establish service connection for porphyria cutanea tarda in 
this manner.  Moreover, when he was examined in October 1999 
by a VA specialist in environmental medicine with oversight 
responsibility for evaluation of veterans' Agent Orange 
disorder claims, it was unambiguously determined that the 
veteran's porphyria cutanea tarda was almost certainly the 
result of substance abuse, and not related to exposure to 
herbicides in service.

The Board has also considered the appellant's testimony that 
he has been told by his physicians that he now has porphyria 
cutanea tarda that is related to service, specifically 
exposure to herbicides therein.  The Board points out, 
however, that any statement of an appellant as to what a 
doctor told him is insufficient to establish a medical 
diagnosis.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  
There is no evidence of record which definitively shows that 
a trained health care provider has identified or verified 
that the appellant now has porphyria cutanea tarda of service 
onset.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The 
only evidence of record suggesting that there is a 
relationship between exposure to herbicides in service and 
current porphyria cutanea tarda has been the appellant's own 
statements and testimony to this effect.  The Board points 
out, however, that as a layperson without the appropriate 
medical training and expertise, he is not competent to 
provide probative evidence on a medical matter, such as 
whether or not a disability is related to an incident of 
active duty.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

For all the foregoing reasons, the claim for service 
connection for porphyria cutanea tarda must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, it is not applicable in the instant 
appeal.  See 38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55- 57 (1990)

2.  Increased rating for PTSD

Service connection for psychiatric disability was granted by 
rating action dated in February 1971.  A 70 percent 
disability evaluation has been in effect for this disorder 
since February 1983.  A claim for an increased rating for the 
service-connected psychiatric disorder, now characterized as 
PTSD, was most recently received in September 1990.  

The appellant asserts that the symptoms associated with his 
service-connected PTSD are more severely disabling than 
reflected by the currently assigned disability evaluation and 
warrant a total disability rating.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The history of a disability must be considered.  See 38 
C.F.R. §§ 4.1, 4.2 (2004).  However, where entitlement to 
compensation has already been established and an increase in 
a disability rating is at issue, as in the instant case, it 
is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes in this instance that the criteria used to 
determine the extent to which psychiatric disorders are 
considered disabling was changed effective November 7, 1996.  
Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997).  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 
38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2004) can be no 
earlier than the effective date of that change.  Thus, the 
Board may apply only the earlier version of the regulation 
for the period prior to the effective date of the change.  
See VAOPGCPREC 3-2000 (2000). 

The RO has considered the veteran's claim under both the 
former and the revised schedular criteria in the May 1991 
statement of the case and the July 1998 supplemental 
statement of the case, respectively.  

Prior to November 7, 1996, a 70 percent evaluation was 
assigned for severe impairment in the ability to establish 
and maintain effective or favorable relationships with people 
and for psychoneurotic symptoms of such severity and 
persistence that there was severe impairment in his ability 
to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996).

To warrant a 100 percent evaluation under the former 
criteria, the attitudes of all contacts except the most 
intimate must have been so adversely affected as to result in 
virtual isolation in the community; or there must have been 
totally incapacitating symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or, as a 
result of the psychiatric disability, the individual must 
have been unable to obtain or retain employment. Id.  These 
criteria represent 3 independent bases for granting a 100 
percent evaluation.  See Johnson v. Brown, 9 Vet.App. 7, 11 
(1996). 

Effective November 7, 1996, a 70 percent evaluation is 
warranted when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.  A 100 
percent evaluation for PTSD requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R.§ 4.130, Code 9411 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).

Factual Background

The veteran was afforded a VA psychiatric examination in July 
1990 and stated that he had nightmares every night, as well 
as flashbacks of Vietnam.  He said that he was extremely 
irritable, had trouble being around people and avoided any 
situation with large groups of people.  The appellant related 
that he felt guilty for living through Vietnam when so many 
others did not, and said that he drank two to three cases of 
beer a day, as well as hard liquor in an attempt to calm his 
nerves.  It was noted that the veteran had been in treatment 
for such symptoms since 1979, and had had 10 to 15 
psychiatric admissions over the years, primarily occasioned 
by assaultive behavior.  It was reported that he had gotten 
into a number of fights, and had a long history of arrests 
because of his volatile temper and assault.  He said that he 
had marital adjustment problems, felt alienated from his 
family and society, and said he sometimes had to go outside 
to control his temper because he was unable to tolerate his 
family at times.  The appellant related that he had not tried 
to work since 1969 because he became extremely angry, even in 
sheltered workshops.  He said that he had difficulty becoming 
motivated, and suffered from depression.  He described a 
sense of hopelessness, low energy and feeling angry all the 
time.  It was noted that he felt that his VA experience had 
ruined his life, and was angry at this.  The veteran said he 
did not drink currently.

Upon mental status examination, the veteran was observed to 
be disheveled and extremely irritable and withdrawn, and 
affect was explosive.  The cognitive examination revealed 
poor concentration.  Diagnoses of PTSD, continuous, alcohol 
abuse in full remission, and dysthymic disorder were rendered 
on Axis I.  A Global Assessment of Functioning (GAF) score of 
42 was provided.

A private psychologist, J. P. Lombard, Ph.D., wrote in 
December 1990 that the veteran was one of the most severely 
disturbed individuals and the most disturbed Vietnam veteran 
he had ever treated, and was chronically depressed, with 
chronic anxiety and very little impulse control.  

The veteran was afforded a personal hearing in March 1992 and 
testified to his inability to sleep, daily depression, social 
isolation, flashbacks, and lack of concentration.  He said 
that he had not worked since 1971 and had had numerous work 
trials over the years that he had failed.  He related that he 
lost jobs due to his temper and assaultive behavior.  The 
veteran testified that he had been married for 28 years and 
had a fluctuating relationship with his family.  He stated 
that he had no friends or social activities and was unable to 
pursue vocational rehabilitation due to psychiatric symptoms.  

The veteran underwent a VA psychiatric examination for 
compensation and pension purposes in May 1993.  It was noted 
his complaints remained identical to those on past VA 
examination.  The appellant related that he rarely slept more 
than three hours a night, and experienced periods of 
blackouts that ranged from three hours up to several weeks in 
duration.  He said that he had been abstinent from alcohol 
for 16 years.  

It was reported that the veteran had been married 26 years 
and this was his only marriage.  He related that his 
relationship with his wife was tolerable at that point and 
that she was able to endure his behavior.  It was noted that 
he was last employed as a foreman for his city's youth and 
recreation department, and that since then, he had been 
deemed unemployable because of his multiple disabilities.  It 
was reported that he claimed eight years of college and four 
degrees.  

The veteran said that his current lifestyle was sitting 
around and playing with his computer, and that he did little 
else every day.  It was reported that during the mental 
status examination, he was clearly very agitated and angry 
and was threatening in his behavior.  The examiner observed 
that the appellant moved around in an electric wheelchair 
because he was so large.  It was noted that he was sloppily 
dressed, unshaven and "smelly."  It was reported that he 
was lucid but highly dramatic in his description of his 
symptoms and lifestyle.  The veteran alleged continuing 
suicidal thoughts that he had had for 20 years.  There were 
no deficits in his reasoning abilities.  Insight was very 
poor.  It was noted that he had been prescribed three 
psychotropic medications.  Following evaluation, the examiner 
opined that the appellant was untreatable, except 
supportively to maintain his lifestyle.  He was determined to 
be competent to handle funds.

The veteran was given psychological testing that was 
interpreted as portraying a helpless, help-seeking 
debilitated man whose thinking was disturbed.  He endorsed 
specific critical items that included feeling useless, 
thinking that he must injure either himself or someone else, 
thoughts that life was not worthwhile, that he was being 
plotted against, that he was being followed, hearing things 
that others did not, and seeing things and animals around him 
that other people did not see.

Following evaluation, a diagnosis of PTSD with conversion 
features superimposed on PTSD was rendered.  A GAF score of 
40 was provided.  The examiner commented that based on his 
interactive physical and emotional disability, occupational 
functioning, judgment and thinking, it was virtually 
impossible to sort out the degree of debilitation that was 
neurotic in nature and that resulting from PTSD.

A psychiatric examination was conducted by W. B. Pike, M.D., 
in August 1994 in which the veteran reiterated the complaints 
and symptoms previously cited.  Essentially the same 
psychosocial background information was given.  Psychological 
testing was also performed.  Following examination, pertinent 
diagnoses of PTSD and alcohol abuse, in remission, were 
rendered.  It was noted that personality changes were 
secondary to PTSD.  A GAF score of 40 was provided.  The 
examiner opined that it appeared that the veteran was totally 
industrially disabled from his PTSD, but that he was 
competent to manage benefit payments on his own behalf.  

The veteran voluntarily admitted himself to a VA hospital in 
December 1994 and gave a history of difficulty falling asleep 
with frequent awakenings throughout the night, flashbacks 
related to combat experiences, mood irritability and 
volatility and decrease in memory.  He related that he 
experienced flashback almost on a nightly basis, but said 
that he did not want to come out of some of them because they 
reminded him of being a young man.  On this occasion, the 
appellant related that he was last employed from 1987 to 
1988.  

During the course of hospitalization, the veteran was 
reported to be uncooperative in attending groups.  He stated 
that he had come in for an evaluation at the request of VA 
despite the fact that he had had many evaluations in the 
past.  He said that he therefore saw no reason to attend 
groups.  It was noted that he spent most of the time by 
himself, and that his wife, a vocational nurse, with whom he 
appeared to have a close relationship, visited many times.   
It was reported that during his confinement, he was seen on a 
number of occasions individually, and came across as rather 
hostile, immature and uncooperative.  Psychological testing 
was performed, the results of which showed that he exhibited 
and scored high on the paranoid scale.  It was found that 
this appeared to be characterological in nature.  It was 
reported that he might have had other disorders due to his 
exaggerated response, but that this was difficult to assess, 
as he was not seen as cooperative with the testing process.  

The results of a comprehensive psychiatric assessment 
performed while hospitalized for evaluation indicated that 
veteran had a personality disorder with mixed features of 
being paranoid, passive-aggressive, negativistic, borderline, 
oppositional and antisocial.  It was noted that these 
inherent traits sometimes confounded the diagnosis of PTSD, 
and were not always related to it.  It was found that the 
veteran's preoccupation with long-standing physical disorders 
currently almost dominated his current lifestyle, and on 
occasion, might consciously or unconsciously be in the 
service of secondary gain.  It was noted that the most recent 
evaluation from the Pain Institute in February 1994 indicated 
that the veteran appeared "to have absolutely no potential 
for rehabilitation," as this related to his 
"sympathetically mediated pain in his chest and medial low 
back pain that was exacerbated by his obesity."  It was 
added that no physician had documented a diagnosis of 
malingering in the past and that none was being made 
currently.  The veteran was determined to be clinically unfit 
to return to gainful employment and was considered totally 
unemployable based on his combined physical, emotional and 
behavioral problems.  It was noted that the more significant 
difficulties were due to severe impairment of interpersonal 
skills and "people" problems rather than lack of talent or 
skills, as well as persistent symptoms of PTSD, causing him 
to be dysfunctional.  Long-term psychiatric follow-up was 
recommended. 

On discharge from hospitalization, the veteran's condition 
was reported to be unimproved.  Pertinent diagnoses were 
major depression and PTSD.  A GAF score of 45 was rendered.  

A VA counseling psychologist report dated in February 1995 
found that veteran was not feasible for vocational 
rehabilitation because physical limitations and a maladaptive 
behavior pattern imposed by his service connected and 
nonservice connected disabilities.  

On VA psychiatric examination in May 1997, the veteran 
provided complaint and background history as previously 
recited.  A social and industrial survey and psychological 
testing were conducted in conjunction with the examination.  
On mental status examination, he was observed to be grossly 
obese, and well groomed with unremarkable attire.  He was 
seated in a motorized wheelchair and was wearing large dark 
sunglasses that did not allow visualization of his eyes.  The 
level of spontaneous movement was normal and he was 
cooperative.  There was full range of affect with normal 
depth.  No hallucinations were reported.  Thought processes 
were logical and goal directed.  

The veteran reported having suicidal thoughts all the time 
but stated that he would not act on it because of the effect 
such would have on his children.  No homicidal ideation was 
present.  Paranoid ideation of less than delusional intensity 
was present, e.g., thoughts about the staff poisoning his 
food or trying to kill him by giving him the wrong 
medication.  The veteran was fully alert, attentive and 
oriented in all spheres.  He recalled two out of three items 
after five minutes and could spell the word "world" 
backwards.  He omitted two presidents back to Nixon when 
asked to recite them in serial order.  He made an accurate 
abstract interpretation of a proverb of intermediate 
difficulty.  Judgment and insight were felt to be good.  

Diagnoses of PTSD, chronic, and alcohol dependence, sustained 
full remission were rendered on Axis I.  An Axis II diagnosis 
of personality disorder, not otherwise specified with 
paranoid and antisocial features was also provided.  The 
appellant was given a GAF score of 45.  The examiner 
commented that the veteran's previous work experiences 
clearly demonstrated total disability, and that his current 
symptoms offered no reason to believe that he would be any 
more successful working currently than he had been in the 
past.  The examiner added that the veteran's symptoms and 
social and occupational dysfunction were largely and perhaps 
entirely service connected.  

The veteran presented testimony upon personal hearing on 
appeal in August 1997 to the effect that he was socially 
isolated and did not associate with anyone.  He indicated 
that he did not do much during the day and that he had a hard 
time dealing with this.  The veteran stated that he received 
ongoing counseling through the VA.  

The veteran underwent a comprehensive VA mental health 
assessment as an outpatient in December 2002 wherein 
background history and complaints previously cited were 
reiterated.  It was noted that he continued to live with his 
wife of 31 years.  He stated that his relationship with his 
three sons was "AOK, we are not enemies."  He was observed 
to casually groomed.  Behavior was noted to be pleasant.  
Mood and affect were anxious and depressed.  Speech was 
articulate.  Thought processes were goal oriented and linear.  
Thought content was intact, well oriented, and not suggestive 
of any psychotic content.  Insight and judgment were fair.  A 
diagnosis of PTSD was rendered with a GAF score of 45.  

Upon VA psychology consultation in January 2003, the veteran 
reported mild to moderate depression.  He reported a history 
of suicidal ideation by shooting himself, but related that he 
had not done this for fear of harming his children and "not 
being ready to go yet."  He denied a current suicidal plan 
or ideation.  

The veteran was observed to be alert and well oriented.  Mood 
was neutral.  Affect was broad in range and congruent with 
conversational content during the interview.  Thought 
processes were clear, logical and goal directed.  Speech was 
fluent and normal in rate and rhythm.  

The examiner commented that the veteran exhibited and 
admitted to some hostility and paranoia towards the VA.  He 
was reported to have stated that his method of coping and 
extracting vengeance on the institution was through his 
multiple [law]suits and assistance of other veterans with 
theirs.  It was noted that otherwise, given all his ongoing 
medical issues and pending psychiatric treatment, the 
appellant appeared to be relatively well adapted to his 
physical condition and limitations, and appeared to have 
adequate resources for caring for himself and finding 
emotional support.  

The veteran testified upon personal hearing on appeal in May 
2004 that he was entitled to a 100 percent rating for PTSD 
because he had been in counseling for it for years, been 
hospitalized numerous times for the disorder and was unable 
to work due to such symptoms.  He stated that he did not go 
out of his house unless he had an appointment, did not go 
with his family anywhere, and could not be around people.  He 
said he had severe nightmares, was anxious, socially 
isolated, depressed, and could not get along with anyone.  
His son attested to continuing psychiatric symptomatology.

Legal Analysis

The Board finds that it is clear that the appellant's primary 
symptoms of chronic and continuing flashbacks, intrusive 
thoughts, anger and hostility, severe nightmares, anxiety, 
depression and social withdrawal do result in an inability to 
establish and maintain effective relationships.  The Board 
observes that the veteran has clearly displayed psychiatric 
symptomatology indicative of substantial social and 
industrial dysfunction during the period in question for 
which a 70 percent evaluation has been in effect for many 
years.  It is not found, however, that he has totally 
incapacitating symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior as a 
result of the psychiatric disability under the former 
criteria for a 100 percent disability rating for PTSD.  See 
38 C.F.R. § 4.132 (1996).

The Board notes that a psychiatric examiner in August 1994 
found that the veteran was totally industrially impaired from 
symptoms of PTSD.  It is emphasized, however, that such an 
assessment is not dispositive of the question at issue-
whether the veteran has met the criteria for the 100 percent, 
rather than the 70 percent, evaluation.  Rather, the 
disability evaluation must be based on all the evidence of 
record that bears on occupational and social impairment, 
rather than solely on one examiner's opinion as to the level 
of disability at the moment of the examination.  See 
38 C.F.R. § 4.126(a) (2004).  In this regard, it is 
significant to point out that on other clinical assessments, 
particularly in December 1994, and on vocational 
rehabilitation feasibility in February 1995, the examiners 
stated that the combination of physical and psychiatric 
symptomatology resulted in unemployability.  The Board thus 
finds that notwithstanding the examiner's findings and 
assessment in August 1994, the veteran has not exhibited the 
symptoms required for the 100 percent rating under current 
criteria -specifically, gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The evidence reflects that the veteran has been deemed to be 
unemployable for many years.  It is demonstrated, however, 
that he has a number of other significant service-connected 
and nonservice-connected physical constraints and limitations 
that prevent him from entering into other activities and 
employment.  (A total disability rating based on 
unemployability has been in effect since 1990 in recognition 
of the effect his service-connected disorders have on his 
ability to secure and maintain gainful employment.)  He also 
has a documented personality disorder, as indicated on VA 
examinations in 1994 and 1997, that also contributes 
significantly to overall psychiatric impairment for which 
service connection is precluded by regulation.  See 38 C.F.R. 
§ 3.303(c).  While it is recognized that the quality of his 
life has been substantially impaired by his PTSD symptoms, it 
is not shown that psychiatric disability is so extreme as to 
warrant a total rating under either the old or new rating 
criteria for psychiatric disability.  

The appellant has consistently been shown to be lucid, alert 
and oriented, with adequate insight and judgment on the 
whole.  Psychological testing has revealed evidence of some 
disturbed thinking, but thought processes on psychiatric 
evaluation have been determined to be logical, linear and 
goal directed.  The veteran has voiced thoughts of suicide, 
but has admitted that he would not consider ending his life 
because of the effect of his family, and has no plan.  He has 
been married to the same woman for over 30 years, is shown to 
have a good relationship with his family, and is competent to 
handle his own affairs.  Mental status and coping skills 
appear to be intact, and are demonstrated, in no small way, 
in the vigorous and sustained prosecution of his many claims 
on his own, as well as helping other veterans in this regard.  
Except for an occasion on VA examination in 1993 when he was 
described as sloppily dressed and malodorous, hygiene appears 
to have been at least fair.  Although the record indicates a 
history of psychiatric hospitalization, medication appears to 
have been effective in helping alleviate some of his 
symptoms.  VA outpatient treatment records reflect that the 
veteran has been seen for continuing complaints of 
nightmares, social withdrawal, anxiety, depression, poor 
sleep, and irritability, but more recently, his condition has 
been shown to have become more stable

Moreover, following VA examinations, the record reflects that 
the veteran has consistently been provided a GAF score of 
between 40 and 45.  According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), GAF scores of between 40 
and 45 indicate no more than some impairment in reality 
testing or communication or major impairment in several area 
such as work, school of family relations, judgment, thinking.  
A GAF score is not dispositive, however, and must be 
considered in light of the actual symptomatology of the 
veteran's disorder.  In this case, the Board finds that such 
symptoms, as delineated above, do not comport with the rating 
criteria for a 100 percent rating for psychiatric disability.  
In the absence of evidence of symptomatology that would 
support an award of the maximum 100 percent evaluation, the 
Board must conclude that the veteran's psychiatric disability 
picture has more closely approximated the criteria for a 70 
percent rating for PTSD.  Absent a finding of more extreme 
symptomatology, an evaluation in excess of 70 percent is not 
warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2004); 38 C.F.R. § 4.132 (1996).

For all the foregoing reasons, the Board concludes that an 
evaluation in excess of 70 percent for PTSD must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, it is not applicable in the instant appeal.  See 38 
U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).


ORDER

Service connection for porphyria cutanea tarda is denied.

An increased rating for PTSD is denied.


REMAND

Service connection for diabetes mellitus was established by 
rating action dated in March 2003.  The record contains a 
number of clinical entries indicating that the veteran is 
blind or legally blind.  In March 1995 and August 1996, his 
private physician, W. J. Fisher, D.O., attributed blindness 
to complications of diabetes.  G. D. Leaks. D.O., examined 
the appellant in December 1997 and stated that he had light 
perception only.  A VA clinic entry dated in May 1999 noted 
probable diabetic neuropathy and retinopathy.  

Special monthly compensation and compensation at the aid and 
attendance or housebound rate is payable for certain 
manifestations of service-connected disability, to include 
blindness. See 38 U.S.C.A. § 1114(l) (2002 and Supp. 2004); 
38 C.F.R. §§ 3.350, 3.352 (2004).  The criteria for 
entitlement to financial assistance in the purchase of an 
automobile or other conveyance, or in acquiring specially 
adapted housing, special home adaptations, or a residence 
already adapted with necessary special features, also include 
blindness.  See 38 U.S.C.A. § 2101(a)(b), 3903 (West 2002 & 
Supp. 2004).

As noted in the INTRODUCTION portion of this decision, the 
veteran raised again the issues of service connection for 
vision loss and neuropathy due to diabetes at the time of his 
most recent hearing before the Board in May 2004.  In view of 
the grant of service connection for diabetes, the Board is of 
the opinion that the claim of service connection for 
blindness and neuropathy secondary to diabetes is 
inextricably intertwined with the issues of entitlement to 
adapted housing or special home adaptation grant, entitlement 
to automobile and adaptive equipment or for adaptive 
equipment, and entitlement to special monthly compensation 
based on the need for regular aid and attendance or for being 
housebound, and must be addressed prior to disposition of 
these remaining issues on appeal. See Harris v. Derwinski, 1 
Vet. App. 180 (1991).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should adjudicate the issue 
of service connection for neuropathy 
and blindness due to diabetes mellitus.

2.  Thereafter, the RO should re-
adjudicate the issues of entitlement to 
a certificate of eligibility for 
financial assistance in acquiring 
specially adaptive housing, entitlement 
to a certificate of eligibility for 
financial assistance in acquiring 
special home adaptation, entitlement to 
special monthly compensation based on 
the need for regular aid and attendance 
or for being housebound, and 
entitlement to automobile and adaptive 
equipment or for adaptive equipment.  
If the benefits sought on appeal are 
not granted, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  Thereafter, the 
claims folder should be returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



			
	Mary Sabulsky	Lawrence M. Sullivan
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


